DWS Equity 500 Index Portfolio 345 Park Avenue New York, New York 10154 April 29, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549-1090 Re:DWS EQUITY (the “Trust”) 1940 Act File No. 811-06698 Dear Sir or Madam: Pursuant to the Investment Company Act of 1940, as amended, and Rule 8b-16 thereunder, Amendment No. 22 to the Registration Statement of the above-referenced Trust is hereby electronically transmitted through the EDGAR system. Beneficial interests of the Registrant are not registered under the Securities Act of 1933, as amended (the “1933 Act”), because such interests will be issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act. Investments in the Registrant may only be made by investment companies, insurance company separate accounts, common or commingled trust funds or similar organizations or entities that are “accredited investors” within the meaning of Regulation D under the 1933 Act.This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, any beneficial interests in the Registrant. Please note that Part A and Part B of this Registration Statement incorporate by reference information concerning the Trust found in the prospectuses and statements of additional information ofDWS Equity 500 Index Fund and DWS S&P 500 Index Fund, each a series of DWS Institutional Funds, filed with the Commission in Post-Effective Amendment No. 97 on April 29, 2011 (File Nos. 033-34079 and 811-06071) (the “feeder fund registration statement”).A copy of the feeder fund registration statement will be provided to anyone requesting a copy of this Registration Statement. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3357. Very truly yours, /s/Thomas H. Connors Thomas H. Connors Director and Senior Counsel cc:Adam Schlichtmann, Esq. / Ropes & Gray LLP
